Campbell, J.,
delivered the opinion of the court.
By her appeal to the circuit court from the judgment of the justice of the peace convicting the appellant, the judgment of the justice was superseded, but it was not vacated. It remained in force, liable to be merged in the judgment of the circuit court when rendered in the trial of the case anew by that court on the appeal. It was allowable for the circuit court to treat the failure of the appellant to appear for trial anew as an abandonment of her appeal, and to dismiss the appeal or to enter a forfeiture against her and her sureties. It was no wrong to her to dismiss her appeal upon her failure to prosecute it,- and upon such dismissal it was proper to certify the fact to the justice of the peace who had rendered the judgment appealed from, and for him to enforce the judgment still in force and no longer superseded.

Affirmed.